Upon reargument, after remission by the Court of Appeals, order of Special Term unanimously affirmed, without costs of this appeal to any party. Memorandum: In our original decision (26 A D 2d 795), decided September 22, 1966, we dismissed the petition as a matter of law and found that there was no permitted area of discretion. The case has now been remitted to us by the Court of Appeals, directing us to exercise our discretion. Pursuant to that mandate we now affirm the determination of Special Term. Not only do we exercise our discretion independently, but we do not find that Special Term’s discretion was improperly exercised. (Upon remission from the Court of Appeals, reargument of appeal from order of Oneida Special Term granting motion of petitioner to have accepted his designation tendered to him by the Liberal party.) Present — Williams, P. J., Bastow, Goldman, Del Vecchio and Marsh, JJ.